      Case 2:21-cv-00410-MHT-CSC Document 11 Filed 09/10/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JERRY DONALD BILLINGSLEY,            )
                                     )
       Petitioner,                   )
                                     )         CIVIL ACTION NO.
       v.                            )           2:21cv410-MHT
                                     )                (WO)
J. HEADLEY, Warden, et               )
al.,                                 )
                                     )
       Respondents.                  )

                                 OPINION

      Pursuant to 28 U.S.C. § 2241, petitioner, a state

inmate, filed this lawsuit seeking habeas relief.                     This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that the petition

be denied and dismissed without prejudice because he

has failed to exhaust state remedies.                     There are no

objections to the recommendation.               After an independent

and de novo review of the record, the court concludes

the     magistrate       judge’s      recommendation         should       be

adopted.
Case 2:21-cv-00410-MHT-CSC Document 11 Filed 09/10/21 Page 2 of 2




An appropriate judgment will be entered.

DONE, this the 10th day of September, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
